DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed March 8, 2022 for application 16/773,054.
Claims 1 and 12 have been amended.  No new claims have been added.  No claims have been cancelled.  Thus, claims 1-20 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on 02/07/2019/.   Examiner notes the priority documents to JP2019-020850 have been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 12 are rejected under 35 U.S.C. 103 as being anticipated over Tauchi  JP 2011095966 A (the corresponding Global Dossier translation of application JP 2009248700 A by Hidekazu Tauchi is attached to this office action and citations are numbered according to that translation) and further in view of  Dong (Dong et al., US 2014/0201435 A1).

Regarding claim 1, Tauchi teaches A control apparatus that controls access from a plurality of masters to a memory,(Tauchi [Technical field] discloses controlling access to a slave module by a plurality of master modules.) 
the apparatus comprising: an acquisition unit configured to acquire a plurality of access requests from the plurality of masters; (Tauchi [0002] discloses a plurality of access requests from master modules managed by an access controller, which is an example of an acquisition unit that acquires a plurality of access requests from the masters to the slave.)
a selection unit configured to select a scheme to be used from a plurality of different schemes for determining an access sequence (Tauchi [0005]-[007] discloses the scheduler selects from a plurality of schemes (1) where a slave may schedule up to an upper limit per a unit of processing time,  (2) once the upper limit of data transfer per unit of processing time is exceeded, further transfers are stopped (no more transfers are allowed), or (3) alternatively, when a slave reaches an upper limit, the transfer speed is restricted lower, thus disclosing a minimum of 3 scheduling schemes.   Thus Tauchi prioritizes scheduling based on the quantity of data transferred over a unit of time and then either stopping the transfer or transferred at a reduced throughput rate.)
in accordance with whether a master which satisfies a predetermined condition exists, (Tauchi [0005]-[0007] discloses transferring data until a predetermined limit is reached during a unit processing time, where the amount of data transferred is an example of an expected amount of access request from a master is under a predetermined limit which satisfies a predetermined condition exists.)
and an execution unit configured to execute a plurality of acquired access requests in a sequence according to a selected scheme.  (Tauchi [0005] discloses an access controller for controlling data transfer between each of a plurality of master modules and a slave module, where the access controller is an example of an execution unit.)
However, Tauchi does not explicitly teach wherein the predetermined condition is that an expected amount of access request from the master has not been able to be processed in a predetermined period;.
Dong, of a similar field of endeavor, further teaches wherein the predetermined condition is that an expected amount of access request from the master has not been able to be processed in a predetermined period; (Dong [0050]-[0051] discloses a bus arbiter 24 configured to make policy determinations based on a valid memory access request dynamic profile that uses counters of previous transactions to determine if the requests are ahead of schedule, on-schedule, or behind on a deadline, and apply a bus arbitration policy for memory access requests  in response to the counters when scheduling a plurality of masters and slaves.   A behind a deadline status is an example of an expected amount of access request from the master has not been able to be processed in a predetermined period.   Thus Dong [0062] suggests the arbiter may adjust the priority based on the deadline within the limitations set forth by Tauchi.)
Tauchi and Dong are in a similar field of endeavor as both relate to scheduling memory requests by an arbiter to a plurality of slaves.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the adjustment of priorities based on the target deadline when the delivery of data is behind on a deadline, thus combining prior art elements (such as elevating the priority of one master/slave combination to a maximum throughput over a period of time) according to known methods (adjusting the priority as taught by Dong, and ensuring a maximum throughput as taught by Tauchi) to achieve predictable results (allowing master/slave combinations that are behind schedule to catch up but not enable the behind schedule combinations to take more than their allotted share of the throughput), thus producing solution that maximizes the possibility for each slave to achieve its schedule, without enabling it to monopolize the bus and starve other slaves of their allotted access to the bus.


Regarding claim 12, Tauchi teaches A control method of controlling access from a plurality of masters to a memory, (Tauchi [Technical Field] discloses the invention is directed to an access controller for a controlling access to a slave module by each of a plurality of master modules.)
The remainder of claim 12 recites limitations described in claim 1 above and thus are rejected based on the teachings and rationale as described in claim 1 above. 



Claims 2, 4-5, 10, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tauchi in view of Dong as taught by claims 1 and 12 above and further in view of Barnaby (Barnaby, et al., US 6,006,303). 

Regarding claim 2, the combination of Tauchi and Dong teaches all of the limitations of claim 1 above. 
Barnaby further teaches further comprising an urgency degree derivation unit (Barnaby, column 1, lines 40-45 discloses a controller that manages memory requests) configured to derive an urgency degree concerning satisfaction of a performance requirement of each of the masters, (Barnaby, column 12, lines 30-31 that discloses latency and throughput values are used to determine the I/O priority which drives scheduling of the request.  Barnaby, column 3, lines 53-67 discloses classifying devices based on their device type where some devices may fail if the latency tolerance is exceeded, and others are no-impact lower priority type devices where there is less performance degradation if latency is excessive.  Thus performance categories for I/O priority is an example of an urgency degree.   Tauchi (that schedules master modules based on a priority (in view of Barnaby that schedules masters based on an I/O priority derived from  latency or throughput) will further set the priority based on the I/O priority as described by Barnaby as either high-impact or low impact.  Examiner notes that the “a performance requirement” of claim 2 under broadest reasonable interpretation is not necessarily the expected amount of access request from a master has been able to be processed in a predetermined period as described in claim 1 above. The performance requirement of Barnaby (the I/O priority based on the impact) is increased as the agent experiences a denial of service as measured by the actual latency and throughput.  See Barnaby column 11, lines 64-67.) wherein the selection unit selects a scheme in accordance with a derived urgency degree.  (Barnaby, Figs. 2 & 3, and supporting column 16, lines 30-63, that discloses two registers that establish the boundary of when an application moves from priority region 0 to priority region 1, and when an application moves from priority region 1 to priority region 2, where Fig. 3 shows that priority region 2 is the most urgent, as it allows the client to pre-empt another active task and it will not allow pre-emption of its own active task.   The priority is determined based on the latency time that the master has waited to obtain the bus.  The longer the wait, the higher the priority, and greater the slope of increasing priority as established by dP over DLT2.  See also Barnaby column 11, lines 64-67.)
 Tauchi, Dong, and Barnaby are in a similar field of endeavor as all relate to scheduling memory requests delivered via common resources.   Thus, it would have been obvious to a person of ordinary skill in the art before the effectively filed data of the claimed invention to combine prior art elements (dynamically establishing I/O priority based on the resource needs and the resource granted to the system as described by Barnaby into the solution of Tauchi and Dong) to yield predictable results (dynamically increasing the priority for latency sensitive devices that are not receiving resources, and decreasing the priority of latency tolerant devices that are receiving resources as measured by throughput and latency.) to obtain predictable results (improve the performance of latency sensitive devices.   Thus taking into account not only the scheduling needs in terms of time, but also accounting for the fact that the ability to meet the schedule might be more important for some applications than others).   Such a system would prioritize within the scheduling categories of Tauchi and Dong requests those requests identified by the I/O priority of Barnaby.  One would be motivated to do so in order to favor point-of-failure devices given they will fail if their latency tolerances are exceeded, thus avoiding the situation of providing service to no-impact devices at the expense of a point-of-failure device that fail because the latency for the request was exceed while waiting to perform a no-impact request.
The reasons for obviousness regarding combining Barnaby into Tauchi and Dong for claims 2-11 are the same as those presented for claim 2.

Regarding claim 4, the combination of Tauchi, Dong, and Barnaby teaches all of the limitations of claim 2 above. 
Barnaby further teaches wherein the urgency degree derivation unit derives an urgency degree based on a state of progress of data processing in a predetermined period with respect to each master (Barnaby, Figs. 2 & 3, and supporting paras column 16, lines 30-63, where a state of progress of data processing is measured based on the latency time that a master waits to obtain access to the bus.  Barnaby discloses two registers that establish the boundary of when an application moves from priority region 0 to priority region 1, and when an application moves from priority region 1 to priority region 2, where Fig. 3 shows that priority region 2 is the most urgent, as it allows the client to pre-empt another active task and it will not allow pre-emption of its own active task.   The priority is determined based on the latency time that the master has waited to obtain the bus.  The longer the wait, the higher the priority, and greater the slope of increasing priority as established by dP over DLT2.  See also Barnaby column 11, lines 64-67.   See also Barnaby column 11, lines 64-67, that discloses the I/O priority (urgency degree) is based on the experienced latency, where a latency is a means of measuring the progress of a device requesting access (i.e. the longer the latency, the less progress the application is making).).  
The motivation to combine Barnaby into the existing condition is the same as set forth in claim 2 above.

Regarding claim 5, The combination of Tauchi, Dong, and Barnaby teaches all of the limitations of claim 2 above.  
Barnaby further discloses wherein the urgency degree derivation unit derives, for each master, an urgency degree based on an allowable remaining time for satisfaction of a performance requirement of the master.  (Barnaby, column 20, line 46 discloses the priority (an example of urgency degree) is determined based on the remaining bandwidth available versus the bandwidth requirements of the client.   Since bandwidth is data per second, bandwidth is directly proportional to allowable remaining time, the higher the bandwidth requirements, the higher the time required to perform the operation.)
The motivation to combine Barnaby into the existing condition is the same as set forth in claim 2 above.


Regarding claim 10, the combination of Tauchi, Dong, and Barnaby teaches all of the limitations of claim 4 above.   
Barnaby further teaches wherein the urgency degree derivation unit updates an elapsed time every time N cycles (N >= 1) elapse, (Barnaby, ‘The hardware supports rates of change of priority based on an integer divide of the bus clock between divide by 1 to 32.’ See also Fig. 3 that discloses a slope of the change in priority versus the change in latency time (dP / dLT2) that is a function of the bus clock/4, where 4 is between 1 and 32.   Thus, Barnaby supports a rate of change priority per bus clock/1; the priority (an example of urgency) is evaluated every bus clock period.   See also Barnaby, FIG. 4, ‘entry 4e-6 ; point of failure (max latency/pending request)’ that will count the latency increments expressed in terms of bus counts before the device fails, thus is an expression of urgency/priority as shown in Barnaby Fig. 5.)
and derives an urgency degree from a ratio between the amount of processed data and the elapsed time.  (Examiner notes that throughput is an expression of operations per unit time, which is an example of a ratio between the amount of processed data and the elapsed time.  Barnaby, column 12, lines 25-33 discloses that the priority (which is an example of urgency) is expressed as a function of throughput.)
updates an amount of processed data when data transfer is completed upon execution of an access request, (Examiner notes that throughput is an expression of operations per unit time, which is an example of a ratio between the amount of processed data and the elapsed time.    More specifically, throughput is an expression of operations completed per time, thus When Barnaby, column 12, lines 25-33 discloses priority as a function of throughput, it is measuring the time upon completion, which occurs when the data transfer is completed upon execution of an access request.)
The motivation to combine Barnaby into the existing condition is the same as set forth in claim 2 above.


Regarding claim 13, the combination of Tauchi and Dong teaches all of the limitations of claim 12 above.
The remainder of claim 13 recites limitations described in claim 2 above and thus are rejected based on the teachings and rationale as described in claim 2 above. 

Regarding claim 15, the combination of Tauchi, Dong, and Barnaby teaches all of the limitations of claim 13 above.
The remainder of claim 15 recites limitations described in claim 4 above and thus are rejected based on the teachings and rationale as described in claim 4 above. 

Regarding claim 16, the combination of Tauchi, Dong, and Barnaby teaches all of the limitations of claim 13 above.
The remainder of claim 16 recites limitations described in claim 5 above and thus are rejected based on the teachings and rationale as described in claim 5 above. 


Claims 3, 6, 7,  11, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tauchi in view of Dong and Barnaby as taught by claims 2 and 10 above and further in view of Jandhyam (Jandhyam et al., US 2014/0101339 A1).
Regarding claim 3, the combination of Tauchi, Dong, and Barnaby teaches all of the limitations of claim 2 above.
Jandhyam, of a similar field of endeavor, further teaches further comprising an overhead derivation unit configured to derive an overhead generated when each of access requests is executed, (Jandhyam [0003] takes into account an access-time penalty of seven clock cycles is requires to when switch from read to write transactions for memory and an access time of nine clock cycles when switching from write to read access for memory. Jandhyam [0008] disclose the order of transaction is determined, first, based on the master requesting the transaction, and second based on the direction of the transaction.   Jandhyam, Fig. 3 and supports paras [0027]-[0028] that discloses the scheduler of Jandhyam is a state machine that prioritizes access requests of the current state (read or write) before access requests of another stated (write or read).   Thus Tauchi in view of Barnaby and Jandhyam derives the overhead based on whether it is required to switch from/to read/write once a master device is selected for scheduling and prioritizes commands of the same type that are currently executing (read or write) versus commands that require a bus turnaround (such as write or read when executing a read or write command.))
wherein the plurality of different schemes include a first scheme for determining an access sequence in accordance with urgency degrees (Jandhyam [0008] the order of transactions is deterred first based on the master requesting the transaction. Jandhyam [0037] discloses that some systems may have urgent requests that should take priority over non-urgent requests. Thus, Tauchi in view of Barnaby and Jandhyam would first determine a scheduling scheme based on the urgency which may be set by the latency and throughput requirements.)
and a second scheme for determining an access sequence in accordance with an overhead, (Jandhyam [0008] and [0028] discloses that there may be a second scheme for non-urgent requests where all of the transactions of a master of a given type are schedule (read or write) first before the transactions of the alternate type (write or read) are scheduled for the master.  Thus, Tauchi in view of Barnaby and Jandhyam would secondly schedule requests based on the overhead associated with the request, prioritizing the requests that do not require a turnaround.) 
and the selection unit selects the first scheme if a master which satisfies the predetermined condition exists and selects another scheme including the second scheme if the first scheme is not selected (Jandhyam [0037] discloses urgent requests are given priority if the predetermined criterion of the urgent bit is set, and then falls back to selecting a master to schedule and then prioritizing either reads or writes to the master, once the urgent requests are scheduled as appropriate.  The solution of Tauchi, Dong, and Barnaby in view of Jandhyam would set the priority bit to 1 to signal the system should be given priority if it is behind schedule and is a latency sensitive application, and there is a first scheme and a second scheme according to if the urgent bit is set.).  
Tauchi, Dong, Barnaby, and Jandhyam are in a similar field of endeavor as all relate to scheduling memory requests using shared resources.   Thus, it would have been obvious to a person of ordinary skill in the art before the effectively filed data of the claimed invention to first schedule requests based on priority (including a priority set by the throughput and latency requirements and if they are current ahead of schedule, on schedule, or behind schedule ) and secondly schedule requests of an equal priority based on minimizing the overhead of the requests by scheduling all reads and all writes in bursts as disclosed by Jandhyam.  Such a system would prioritize within the scheduling categories of Tauchi and Dong requests those requests identified by the I/O priority of Barnaby and further prioritize those requests that are of a single type (read or write) that avoids bus turnaround.  One would be motivated to do so in order to optimize the trade-off between (improving) throughput and the prevention of stalls in one direction (or starvation of some masters).
The reasons for obviousness regarding combining  Jandhyam into the combination of Tauchi and Barnaby for claims 2-11 are the same as those presented for claim 3.


Regarding claim 6, the combination of Tauchi, Dong, Barnaby, and  Jandhyam teaches all of the limitations of claim 3 above.  
wherein the overhead derived by the overhead derivation unit is an overhead generated when pages in the memory are switched.  (Jandhyam [0032] that discloses that the scheduling is done per information received from the protocol controller such as an indication of which portions of the SDRAM are still open from a previous access. Jandhyam [0035] discloses that the efficiency controller 420 take into account if a page request would be a page hit, or would require precharging, in order to minimize the overhead required due to a page miss.).
The motivation to combine Jandhyam into the existing combination is the same as set forth in claim 3 above.


Regarding claim 7, the combination of Tauchi, Dong, Barnaby, and Jandhyam teaches all of the limitations of claim 3 above.    
Jandhyam further teaches wherein the overhead derived by the overhead derivation unit is an overhead generated when a direction of access to the memory changes between write and read.  (Jandhyam [0003] takes into account an access-time penalty of seven clock cycles is requires to when switch from read to write transactions for memory and an access time of nine clock cycles when switching from write to read access for memory. Jandhyam [0008] disclose the order of transaction is determined, first, based on the master requesting the transaction, and second based on the direction of the transaction.   Jandhyam, Fig. 3 and supports paras [0027]-[0028] that discloses the scheduler of Jandhyam is a state machine that prioritizes access requests of the current state (read or write) before access requests of another stated (write or read).   Thus Jandhyam derives the overhead of the request based on whether it is required to switch from/to read/write once a master device is selected for scheduling.)
The motivation to combine Jandhyam into the existing combination is the same as set forth in claim 3 above.


Regarding claim 11, the combination of Tauchi, Dong, Barnaby, and Jandhyam teaches all of the limitations of claim 6 above.   
Barnaby further teaches wherein the urgency degree derivation unit updates an allowable remaining time every time N cycles (N >=1) elapse, (Barnaby, ‘The hardware supports rates of change of priority based on an integer divide of the bus clock between divide by 1 to 32.’ See also Fig. 3 that discloses a slope of the change in priority versus the change in latency time (dP / dLT2) that is a function of the bus clock/4, where 4 is between 1 and 32.   Thus, Barnaby supports a rate of change priority per bus clock/1; the priority (an example of urgency) is evaluated every bus clock period.   See also Barnaby, FIG. 4, ‘entry 4e-6 ; point of failure (max latency/pending request)’ that will count the latency increments expressed in terms of bus counts before the device fails, thus is an expression of urgency/priority as shown in Barnaby Fig. 5.)
and an urgency degree is derived from the updated remaining time.  (See also Barnaby, FIG. 4, ‘entry 4e-6; point of failure (max latency/pending request)’ that will count the latency increments expressed in terms of bus counts before the device fails, thus is an expression of priority (an example of urgency) where the unexpired latency requirements represents the remaining time before the device fails which is an example of updated remaining time.)
The motivation to combine Barnaby into the existing combination is the same as set forth in claim 2 above.


Regarding claim 14, Tauchi and Dong teaches all of the limitations of claim 12 above.
The remainder of claim 14 recites limitations described in claim 3 above and thus are rejected based on the teachings and rationale as described in claim 3 above. 

Regarding claim 17, the combination of Tauchi, Dong, Barnaby, and Jandhyam teaches all of the limitations of claim 14 above.
The remainder of claim 17 recites limitations described in claim 6 above and thus are rejected based on the teachings and rationale as described in claim 6 above. 

Regarding claim 18, the combination of Tauchi, Dong, Barnaby, and Jandhyam teaches all of the limitations of claim 14 above.
The remainder of claim 18 recites limitations described in claim 7 above and thus are rejected based on the teachings and rationale as described in claim 7 above. 


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tauchi, in view of Barnaby and Jandhyam as detailed in claims 3 and 14 above and further in view of Craft (Craft et al., US 5,438,666)

Regarding claim 8, the combination of Tauchi, Dong, Barnaby, and Jandhyam teaches all of the limitations of claim 3 above.    
The combination of Tauchi, Dong, Barnaby, and Jandhyam does not explicitly teach a single embodiment that discloses wherein the overhead derived by the overhead derivation unit is an overhead generated when the memory is refreshed.
However, the combination of Tauchi, Barnaby, and Jandhyam does disclose Craft US 5,438,666.   Craft, of a similar field of endeavor further teaches wherein the overhead derived by the overhead derivation unit is an overhead generated when the memory is refreshed.  (Barnaby summarizes Craft in Barnaby, column 2, lines 15-65, as an arbitration system that monitors the bus master and grants access to a bus master to perform memory refresh as a high priority, and provides a watchdog timer to measure the time allowed to the bus master to perform activities, including the refresh and revokes the signal granting the master control of the bus when the watchdog timer expires.  Thus, the solution of Tauchi, in view of Barnaby, Jandhyam, and Craft would treat the high priority refresh request as an urgent request that is controlled by a watchdog timer as summarized by Barnaby.  The watchdog timer is an example of a measured overhead generated when the memory is refreshed and is used to control granting access to the bus.)
Tauchi, Dong, Barnaby, Jandhyam, and Craft are in a similar field of endeavor as all relate to scheduling memory requests delivered via shared resources.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed data of the claimed invention incorporate the scheduling of high priority actives such as refresh cycles using a watchdog timer into the solution of Tauchi, Dong, Barnaby, and Jandhyam.   Such a system would prioritize within the scheduling categories of Tauchi requests those requests identified by the I/O priority of Dong and Barnaby and further prioritize high priority maintenance request over other pending requests.  One would be motivated to do so in order to (Barnaby, column 2, lines 22-30) prioritize high priority memory maintenance operations such as memory refresh (that are needed so that the memory does not lose its contents over time due to voltage leakage), yet insure that the master given control does not implement “cycle stealing” where the memory refresh operation uses excessive time performing overhead operations without relinquishing the bus.

Regarding claim 19, the combination of Tauchi, Dong, Barnaby, and Jandhyam teaches all of the limitations of claim 14 above.
The remainder of claim 19 recites limitations described in claim 8 above and thus are rejected based on the teachings and rationale as described in claim 8 above. 


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tauchi  in view of Dong and Barnaby as detailed in claims 4 and 15 above and further in view of Shazly (Shazly, et al., US 2018/0064936 A1).
Regarding claim 9, the combination of Tauchi, Dong, and Barnaby teaches all of the limitations of claim 4 above.   
Barnaby further teaches wherein the urgency degree derivation unit updates an elapsed time every time N cycles (N >= 1) elapse, (Barnaby, ‘The hardware supports rates of change of priority based on an integer divide of the bus clock between divide by 1 to 32.’ See also Fig. 3 that discloses a slope of the change in priority versus the change in latency time (dP / dLT2) that is a function of the bus clock/4, where 4 is between 1 and 32.   Thus, Barnaby supports a rate of change priority per bus clock/1; the priority (an example of urgency) is evaluated every bus clock period. See also Barnaby, FIG. 4, ‘entry 4e-6 ; point of failure (max latency/pending request)’ that will count the latency increments expressed in terms of bus counts before the device fails, thus is an expression of urgency/priority as shown in Barnaby Fig. 5.)
and derives an urgency degree from a ratio between the amount of processed data and the elapsed time.  (Examiner notes that throughput is an expression of operations per unit time, which is an example of a ratio between the amount of processed data and the elapsed time.  Barnaby, column 12, lines 25-33 discloses that the priority (which is an example of urgency) is expressed as a function of throughput.)
The motivation to combine Barnaby into the existing combination is the same as set forth in claim 2 above.

However, the combination of Tauchi, Dong, and Barnaby does not explicitly disclose updates an amount of processed data when an access request is selected as an execution target.
Shazly, of a similar field of endeavor, further discloses updates an amount of processed data when an access request is selected as an execution target, (Shazly, Fig. 6, element 632 ‘Update processing history’ which is performed immediately after element 630 ‘initiate workload processing’ and supporting paras [0047]-[0049] that discloses tracking workload throughput based on the availability of a plurality of available computing resources such as CPUs, memory capacity, etc. needed to process the workload to ensure resources of the computing platform are not over-utilized.  Note especially [0049] where the statistics associated with the processing workload such as throughput information is immediately updated. )
Tauchi, Dong, Barnaby, and Shazly are all in a similar field of endeavor of scheduling limited computer resources such as memory. Thus, it would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to incorporate the dynamic throughput and latency calculations of Shazly into the solution of Tauchi, Dong, and Barnaby.  Such a system would prioritize within the scheduling categories of Tauchi requests those requests identified by the I/O priority of Dong and Barnaby and further prioritize those requests that are of a single type (read or write) that avoids bus turnaround, where the I/O priorities are set by dynamically measured throughput and latency calculations.  One would be motivated to do so in order to (Shazly [0050]) enable workload throughput optimization using a knowledge base to evaluate throughput information obtained from previous, similar workload processing to efficiently schedule and manage workload processing across one or more computing platforms.

Regarding claim 20, the combination of Tauchi, Dong, and Barnaby teaches all of the limitations of claim 15 above.
The remainder of claim 20 recites limitations described in claim 9 above and thus are rejected based on the teachings and rationale as described in claim 9 above. 



Response to Remarks
Examiner thanks applicant for their claim amendments and remarks of 7/6/2022.   They have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration a new ground(s) for rejection is made based on newly cited Dong and previously cited art (Tauchi, Barnaby, Jandhyam, Craft, and Shazly) as detailed above.
Applicants arguments with respect to independent claim 12 are all based on logic similar to that of claim 1, thus have been addressed in the claim ejections and remarks relating to claim 1 above.
Applicants remarks with respect to dependent claims 2-11 and 13-20 all rely upon perceived errors in the base claims which have been addressed in the claim rejections and remarks of the bas claims above.
Conclusion     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138